Appellant reiterates his reliance upon the operation of Art. 639, P. C. in furnishing him immunity from prosecution under the felony statute relative to keeping or exhibiting any gaming table, etc. It is shown by the record that upon the arrest of appellant in the raid by the ranger, he and the ranger repaired to the office of the justice of the peace; there appellant pleaded guilty to a violation of Art. 628, P. C., it being the article prohibiting the permitting of intermittent gambling in premises under one's control, and appellant there paid $25.00, the lowest fine prescribed therefor, as well as the fines of others present at the time of the raid. It is not shown that he was sworn as a witness at such time, nor that he testified to any fact before such justice, but merely pleaded guilty and paid such fines. He was not summoned as a witness, nor examined as such, and cannot now claim the provisions set forth in Art. 639, P. C. He was charged herein by indictment with keeping and exhibiting for gaming purposes a "Do and Don't" dice table, a felony, and an entirely different offense from that denounced by Art. 628, P. C.
We think the original opinion herein correctly disposes of all matters complained of in the trial hereof, and the motion will therefore be overruled. *Page 152